Citation Nr: 0004138	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-13 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
glaucoma.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
rheumatoid arthritis.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hiatal hernia claimed as chest pain.

6.  Entitlement to a rating in excess of 10 percent for 
service-connected traumatic arthritis of the right knee.  

7.  Entitlement to a rating in excess of 10 percent for 
service-connected traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965 and from May 1965 to May 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The RO denied entitlement to service connection for 
chest pain, tinnitus, bilateral hearing loss and peptic ulcer 
disease, and increased evaluations for bilateral knee 
traumatic arthritis.  The RO also determined that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for gout or gouty 
arthritis, hypertension, glaucoma, and rheumatoid arthritis.




In March 1995 the veteran withdrew his claims of service 
connection for chest pain and peptic ulcer disease.

In March 1997 the RO, in pertinent part, determined that an 
August 1985 rating decision wherein service connection was 
denied for gouty arthritis constituted clear and unmistakable 
error, and granted entitlement to service connection for 
gouty arthritis of the left great toe with assignment of a 
noncompensable evaluation.

In March 1997 the RO issued a statement of the case on all 
issues which were the subjects of the July 1994 rating 
decision, including the withdrawn issues of service 
connection for chest pain and peptic ulcer disease.

In May 1997 the veteran submitted a substantive appeal 
wherein he made clear that the issues on appeal were 
increased evaluations for bilateral knee traumatic arthritis; 
service connection for bilateral hearing loss, tinnitus, and 
hiatal hernia causing chest pains; and whether new and 
material evidence had been submitted to reopen claims of 
entitlement to service connection for hypertension, glaucoma, 
and rheumatoid arthritis.

In January 1998 the RO affirmed the determinations previously 
entered and granted entitlement to service connection for 
hypertension with assignment of a 10 percent evaluation.

The Board notes the issues on appeal concerning hearing loss, 
tinnitus, and a disorder manifested by chest pains were 
adjudicated by RO as if they were original claims.  The Board 
notes these issues were denied by the RO in July 1994.  The 
veteran was informed of the denials the same month.  He filed 
a timely notice of disagreement in May 1995 and was mailed a 
statement of the case the same month.  The veteran did not 
perfect these appeals by the timely filing of a substantive 
appeal.  Thus the decisions became final in July 1996.  

In accordance with the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court")" ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), the Board is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  Hence the issues on appeal are as set out on the 
title page.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file shows that on a statement which was 
received at the RO in November 1996 and construed as a notice 
of disagreement, the veteran requested a local RO hearing 
before a hearing officer and he also requested to appear 
personally at a hearing before a Member of the Board of 
Veterans' Appeals at a travel board hearing. 

The veteran was afforded a local RO hearing before a hearing 
officer in October 1997.  The Board finds, however, the 
veteran has not been afforded an opportunity for a hearing 
before a Board Member, and his request for such a hearing has 
not been withdrawn.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issues 
prepared and certified for appellate review as reported on 
the title page pending a remand of the case to the RO for 
further development as follows:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Phoenix, Arizona, RO before a Member of 
the Board.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




